Dismissed and Opinion Filed July 14, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00247-CV

                              TON NU THU HONG, Appellant
                                         V.
                             NGO DUC QUANG LONG, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-19982

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated March 3, 2016, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated March 3, 2016, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated June 1, 2016, we informed appellant the clerk’s

record had not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide verification of payment or arrangements to pay for the clerk’s record or to

provide written documentation appellant had been found entitled to proceed without payment of
costs. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice.    To date, appellant has not paid the filing fee, filed the docketing

statement, provided the required documentation, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE



160247F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TON NU THU HONG, Appellant                         On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00247-CV        V.                       Trial Court Cause No. DF-15-19982.
                                                   Opinion delivered by Chief Justice Wright.
NGO DUC QUANG LONG, Appellee                       Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee NGO DUC QUANG LONG recover appellee’s costs of
this appeal from appellant TON NU THU HONG.


Judgment entered July 14, 2016.




                                             –3–